DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 08/05/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-9, 12, 16, 17, 50, 53-57, 60, 61, 70, 71, and 73-79 are pending in the application.
Claims 50, 53-57, 60, 61, 70, 71, and 73-79 were previously withdrawn from consideration.
Claims 1-3, 5-9, 12, and 16-17 are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 08/05/2022 have been fully considered.
Applicant’s arguments that Wikes does not disclose “a dressing tissue interface formed from a silicone adhesive, the dressing tissue interface comprising a first surface adapted to adhere to the breast and comprising perforations” however, the previous rejection also relied on Hanson to teach the argued limitations. Since Hanson discloses and obviates the argued limitations, the rejection of Wilkes (US PGPUB 20120110822) in view of Trangmar (US PGPUB 20170127732), Zagame (US PG PAT 5998693), and Hanson (US PGPUB 20160193452) is maintained. Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the proposed modification using Wikes and Hanson is unsatisfactory for the intended purpose of Wikes; however, the argument is not found persuasive. Wikes discloses the dressing assembly is configured to remove exudate by reduced pressure (¶0007 of Wikes). Hanson explicitly discloses/suggests a technique of providing a dressing tissue interface formed from a silicone adhesive and comprising perforations for the benefit of enhancing permeability of the dressing body and minimizing moisture build-up at the skin surface underlying the dressing body (¶0043 of Hanson). A person having ordinary skill in the art would understand/recognize that the dressing tissue interface with perforations of Hanson has better performance for exudate removal than the dressing tissue interface without perforations of Wikes. Thus, the proposed modification of Wikes in view of Trangmar, Zagame, and Hanson is deemed proper and obvious. Since the intended purpose of Wikes is to remove exudate, the proposed modification of Wikes in view of Trangmar, Zagame, and Hanson is satisfactory and desirable for the intended purpose of removing exudate. For at least the reasons set forth above, the rejection of Wikes in view of Trangmar, Zagame, and Hanson is maintained.
With respect to the drawing objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes (US PGPUB 20120110822) in view of Trangmar (US PGPUB 20170127732), Zagame (US PG PAT 5998693), and Hanson (US PGPUB 20160193452).
Regarding claim 1, Wilkes discloses a system for providing negative-pressure treatment (abstract, ¶0002, 0040, Figs. 1, and 10-12), the system comprising:
a first dressing assembly (a first/right breast cup 682 of dressing assembly 630) shaped for placement on a breast (¶0006-0007, 0080, 0076 and Figs. 10-14) and comprising a crown comprising a … section adapted to cover an areola (a crown comprises a section that is adapted to cover an areola: see annotated Fig. 12 below), and …having a medial portion and a lateral portion and adapted to cover a wound site along an inframammary fold (a section beneath the crown inherently has a medial portion and a lateral portion and a person having ordinary skill in the art is able to readily recognize the medial portion and the lateral portion of the section beneath the crown; the section beneath the crown is adapted to cover a wound site along an inframammary fold: Fig. 11 and see annotated Fig. 12 below), wherein the first dressing assembly (682) further comprises:
a dressing tissue interface (an interior surface member 638: ¶0076 and Fig. 11) comprising a first surface (a second, inward-facing surface 624: ¶0076 and Fig. 11) …
a dressing manifold ((632+644): ¶0076 and Figs. 10-12) having a first side and a second side (a second surface 636 of 632 reads on a first side of the dressing manifold (632+644) and a first surface 646 of 644 reads on a second side of the dressing manifold (632+644): ¶0076 and Fig. 11), wherein the first side of the dressing manifold (636) is disposed against a second surface of the dressing tissue interface (636 is disposed against a second surface 640 of the dressing tissue interface 638: ¶0076 and Fig. 11), and
a dressing cover (a sealing subsystem 660) disposed on the second side of the dressing manifold (660 is disposed on 646: ¶0076-0077 and Fig. 11) and having an adhesive border for sealing the dressing manifold and the dressing tissue interface to the breast (a sealing apparatus 667 or a sealing tap 668 is capable of sealing the dressing manifold (632+644) and the dressing tissue interface 638 to the breast: ¶0077 and Fig. 11); and
a negative-pressure port (a port 694 of a reduced pressure interface 692: ¶0082 and Fig. 12) positioned on the first dressing assembly and configured for fluid communication with a negative-pressure source (a reduced-pressure subsystem 680: ¶0082-0083 and Fig. 12).
Wikes does not disclose wherein the crown comprising a substantially circular section and wherein the section beneath the crown is an elongate arm.
In an analogous art for being directed to solve the same problem, providing coverage for the breast, Trangmar discloses a graticulate support member 20 comprising a crown (a section of 20 including S-shape portions 36 and an arcuate second edge 24: ¶0037 and Fig. 1) and a section beneath the crown (a section of 20 including a distal apex 28, a proximal apex 26, and an arcuate first edge 22: ¶0037 and Fig. 1). Trangmar further discloses/suggests the crown comprising a substantially circular section and the section beneath the crown being an elongate arm (Fig. 1) for the benefit of conforming to the anatomy of the breast (¶0034).
In an analogous art for being directed to solve the same problem, providing coverage for the breast, Zagame discloses a flexible adhesive element 100 comprising a crown (101+104) with an elongate arm ((102+103+105+106): Abstract, Col. 3, lines 45-55, and Figs. 1-2). Zagame further discloses the crown (101+104) comprising a rounded end portion 104 and the elongate arm (102+103+105+106) having a medial portion 105 and a lateral portion 106 (Figs. 1-2) for the benefit of being sufficient properly covering entire areolar zone and at least a portion or all of the portions of a fold beneath the breast (Col. 3, line 55 – Col. 4, line 20). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the crown and the section beneath the crown of Wikes by changing their shapes, similar to that disclosed by Trangmar and Zagame, in order to conform to the anatomy of the breast and be sufficient properly covering entire areolar zone and at least a portion or all of the portions of a fold beneath the breast, as suggested in ¶0034 of Trangmar and Col. 3, line 55 – Col. 4, line 20 of Zagame and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination (See MPEP § 2144.04 (IV) (B)). In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). Further, one would have been motivated to select a circular shape for the crown and a shape of elongate arm for the section beneath the crown for the purpose of conforming to the anatomy of the breast and being sufficient properly covering entire areolar zone and at least a portion or all of the portions of a fold beneath the breast.
Wilkes does not disclose wherein a dressing tissue interface formed from a silicone adhesive and comprising perforations. 
In the same field of endeavor, wound dressings, Hanson discloses a medical dressing with a dressing body 102 and a flap 104 (Abstract). Hanson further discloses/suggests a technique of providing a dressing tissue interface formed from a silicone adhesive and comprising perforations (a silicone skin-contact adhesive 115 that is perforated: ¶0043; thus, the skin-contact adhesive 115 reads on the dressing tissue interface formed from a silicone adhesive and comprising perforations) for the benefits of enhancing permeability of the dressing body and minimizing moisture build-up at the skin surface underlying the dressing body (¶0043). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing tissue interface of Wilkes in view of Trangmar and Zagame by forming/making from a silicone adhesive, similar to that disclosed by Hanson, in order to enhance permeability of the dressing body and minimize moisture build-up at the skin surface underlying the dressing body, as suggested in ¶0043 of Hanson. Thus, the dressing tissue interface of Wilkes in view of Trangmar, Zagame, and Hanson discloses the first surface of the dressing tissue interface is adapted to adhere to the breast. 

    PNG
    media_image1.png
    500
    647
    media_image1.png
    Greyscale

Regarding claim 3, Wilkes in view of Trangmar, Zagame, and Hanson discloses all the limitations as discussed above for claim 1.
Wilkes further discloses wherein the first dressing assembly (682) further comprises: a bridge extending from the lateral portion of the section beneath the crown (see annotated Fig. 12 above); wherein each of the crown, the section beneath the crown, and the bridge comprises a portion of the dressing tissue interface, the dressing manifold and the dressing cover (¶0076-0078, Figs. 11-14, and see rejection of claim 1 above); and wherein the crown is coupled to the section beneath the crown and the elongate arm is coupled to the bridge (see annotated Fig. 12 above).
Wikes/Hanson does not disclose wherein the section beneath the crown is an elongate arm.
Trangmar further discloses/suggests the section beneath the crown being an elongate arm (Fig. 1) for the benefit of conforming to the anatomy of the breast (¶0034).
Zagame further discloses the elongate arm (102+103+105+106) having a medial portion 105 and a lateral portion 106 (Figs. 1-2) for the benefit of being sufficient properly covering at least a portion or all of the portions of a fold beneath the breast (Col. 3, line 55 – Col. 4, line 20). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the section beneath the crown of Wilkes in view of Trangmar, Zagame, and Hanson by changing the shape, similar to that disclosed by Trangmar and Zagame, in order to conform to the anatomy of the breast and be sufficient properly covering at least a portion or all of the portions of a fold beneath the breast, as suggested in ¶0034 of Trangmar and Col. 3, line 55 – Col. 4, line 20 of Zagame and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination (See MPEP § 2144.04 (IV) (B)). In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). Further, one would have been motivated to select a shape of elongate arm for the section beneath the crown for the purpose of conforming to the anatomy of the breast and being sufficient properly covering at least a portion or all of the portions of a fold beneath the breast.
Regarding claim 5, Wilkes in view of Trangmar, Zagame, and Hanson discloses all the limitations as discussed above for claim 3.
Wilkes further discloses wherein the first dressing assembly 682 comprising a connector (a reduced-pressure interface 692: ¶0082 and Fig. 12) positioned proximate to a lateral terminus of the bridge (see annotated Fig. 12 above).
Regarding claim 7, Wilkes in view of Trangmar, Zagame, and Hanson discloses all the limitations as discussed above for claim 3.
Wilkes/Trangmar/Zagame does not disclose wherein the perforations of the dressing tissue interface consist of a first plurality of holes in the crown and a second plurality of holes in the elongate arm.
Hanson further discloses/suggests a technique of providing a dressing tissue interface formed from a silicone adhesive and comprising perforations (a silicone skin-contact adhesive 115 that is perforated: ¶0043; thus, the skin-contact adhesive 115 reads on the dressing tissue interface formed from a silicone adhesive and comprising perforations) for the benefits of enhancing permeability of the dressing body and minimizing moisture build-up at the skin surface underlying the dressing body (¶0043). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing a first plurality of holes in the crown and a second plurality of holes in the elongate arm yields the predictable result of enhancing permeability of the dressing body and minimizing moisture build-up at the skin surface underlying the dressing body.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing tissue interface of Wilkes in view of Trangmar, Zagame, and Hanson by incorporating perforations, similar to that disclosed by Hanson, in order to enhance permeability of the dressing body and minimize moisture build-up at the skin surface underlying the dressing body, as suggested in ¶0043 of Hanson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 2 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Trangmar, Zagame, and Hanson, as applied to claim 1 above, and further in view of Locke (US PGPUB 20130053797).
Regarding claim 2, Wilkes in view of Trangmar, Zagame, and Hanson discloses all the limitations as discussed above for claim 1.
Wilkes/Trangmar/Zagame/Hanson does not disclose wherein an absorbent pouch comprising a first port configured to be in fluid connection with the first dressing assembly, and a second port adapted for receiving negative pressure.
In the same field of endeavor, negative-pressure treatment system, Locke discloses a system (100) comprising an absorbent pouch (106), a dressing assembly (108), and a negative pressure source (110) (¶0046-0053, 0073, claim 5, and Figs. 1-2). Locke further discloses that the absorbent pouch (106) comprises a first port (a lumen 130: ¶0046-0053, 0079, Figs. 1, 2 and 20) and a second port (a lumen 164: ¶0046-0053, 0079, Figs. 1, 2 and 20) for the benefit(s) of receiving and retaining body fluids and providing/enhancing fluid communication within the system (Abstract and ¶0005-0006).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Wilkes in view of Trangmar, Zagame, and Hanson by incorporating an absorbent pouch in fluid connection with the first dressing assembly, similar to that disclosed by Locke, in order to receive and retain body fluids and to provide/enhance fluid communication within the system, as suggested in Abstract and ¶0005-0006 of Locke.
Claim(s) 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Trangmar, Zagame, and Hanson, as applied to claim 1 above, and further in view of Askem (US PGPUB 20190290499).
Regarding claim 6, Wilkes in view of Trangmar, Zagame, and Hanson discloses all the limitations as discussed above for claim 3.
Wilkes/Trangmar/Zagame does not disclose wherein the bridge forms a substantially 90° angle with the lateral portion of the elongate arm.
Askem further discloses/suggests arranging a bridge portion 352 at a right angle with lateral portion of elongated portion/arm 351 (¶0072, ¶0077-0079 and Fig. 3B). From this teaching, a person having ordinary skill in the art would have recognized/deduced that arranging the bridge of the first dressing assembly at a right angle with the lateral portion of the elongate arm yields the predictable result of providing easy access for the wound dressing to connect to the therapy unit. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to rearranging the bridge Wilkes in view of Trangmar, Zagame, and Hanson, similar to that disclosed by Askem, motivated by the desires to provide easy access for the wound dressing to connect to the therapy unit, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (MPEP § 2144.04 (VI) (C)). Further, one would have been motivated to rearrange the bridge forming 90° angle with the lateral portion of the elongate arm for the purpose of providing easy access for the wound dressing to connect to the therapy unit. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Trangmar, Zagame, and Hanson, as applied to claim 5 above, and further in view of Askem and Collinson (US PGPUB 20150182677).
Regarding claims 8 and 9, Wilkes in view of Trangmar, Zagame, and Hanson discloses all the limitations as discussed above for claim 5.
Wilkes further discloses to make the dressing manifold from absorptive materials (¶0033), but Wilkes/Trangmar/Zagame/Hanson does not disclose that the dressing manifold comprises a plurality of fibers oriented towards the lateral terminus of the bridge and the connector.  
Askem further discloses a dressing manifold (an absorbent layer 221) which is a layer of non-woven cellulose fibers having super-absorbent material (¶0054 and Fig. 2B). 
In the same field of endeavor, negative pressure treatment system, Collinson discloses a wound dressing comprising an acquisition distribution layer, an absorbent layer and a backing layer (¶0007-0010). Collinson further discloses optimizing the orientation of fibers along a desired/horizontal direction in a manifold/distribution layer of a dressing to optimize flow/wicking rate along the desired/horizontal direction (¶0252-0253 and Figs. 41A-D). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating the dressing manifold with a plurality of fibers oriented toward the lateral terminus of the bridge and the connector yields the predictable result of optimizing flow/wicking rate along the desired/horizontal direction.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing manifold of Wilkes in view of Trangmar, Zagame, and Hanson by selecting a plurality of fibers as a material and orienting the plurality of fibers, similar to that disclosed by Askem and Collinson, in order to optimize flow/wicking rate along the desired/horizontal direction, as suggested in ¶0252-0253 of Collinson, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Further, one would have been motivated to select a plurality of fibers as a material of the dressing manifold for the purpose of optimizing flow/wicking rate along the desired/horizontal direction.
Claim(s) 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Trangmar, Zagame, and Hanson, as applied to claim 1 above, and further in view of Mumby (US PGPUB 20140249495).
Regarding claim 12, Wilkes in view of Trangmar, Zagame, and Hanson discloses all the limitations as discussed above for claim 1.
Wilkes/Trangmar/Zagame/Hanson does not disclose wherein the silicone adhesive is a low-tack silicone adhesive. 
In the same field of endeavor, wound dressing, Mumby discloses a wound dressing comprising an absorbent layer and an obscuring element (Abstract). Mumby further discloses/suggests using a low-tack silicone adhesive for the benefit of minimizing skin trauma on removal (¶0213). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the silicone adhesive of Wilkes in view of Trangmar, Zagame, and Hanson by selecting/using a low-tack silicone adhesive, similar to that disclosed by Mumby, in order to minimize skin trauma on removal, as suggested in ¶0213 of Mumby and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Further, one would have been motivated to select a low-tack silicone adhesive for the purpose of minimizing skin trauma on removal.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Wilkes in view of Trangmar, Zagame, Hanson, and Locke, as applied to claim 2 above, and further in view of Coulthard (US PGPUB 20100125258).
Regarding claim 16, Wilkes in view of Trangmar, Zagame, Hanson, and Locke discloses all the limitations as discussed above for claim 2.
Wilkes further discloses a second dressing assembly (a second/left breast cup 684 of dressing assembly 630: ¶0006-0007, 0080, 0076 and Figs. 10-14).
Wilkes/Trangmar/Zagame/Hanson does not disclose wherein the absorbent pouch further comprises a third port configured to fluidly connect the second dressing assembly to an interior of the absorbent pouch. 
Locke further discloses a third port (a lumen 132 in the pouch 106: Figs. 2 and 20) that is capable of fluidly connecting the second dressing assembly to an interior of the absorbent pouch for the benefits of enabling drainage and monitoring in-line pressure (¶0050-0052).
In addition, in the same field of endeavor, wound dressings, Coulthard discloses a dressing 115 comprising a fluid pouch 130 to store exudate (¶0041). Coulthard further discloses/envisions to include multiple inlets (ports) in the pouch for the benefit of enabling treatment to multiple sites/wounds (¶0056 and 0063).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the absorbent pouch of Wilkes in view of Trangmar, Zagame, Hanson, and Locke by incorporating a third port, similar to that disclosed by Locke and/or Coulthard, in order to enable drainage and monitor in-line pressure and to enable treatment to multiple sites/wounds, as suggested in ¶0050-0052 of Locke and ¶0056 and 0063 of Coulthard.
Regarding claim 17, Wilkes in view of Trangmar, Zagame, Hanson, Locke, and Coulthard discloses all the limitations as discussed above for claim 16.
Wilkes further discloses wherein the first dressing assembly (682) and the second dressing assembly (684) comprise different geometries (the dressing assembly may be sized, shaped, and configured to work with different anatomical applications: ¶0044; thus, Wilkes discloses this claimed limitation).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781              

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781